Citation Nr: 1402449	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the appellant's claim for basic legal entitlement to a one-time payment from the Filipino Veteran's Equity Compensation (FVEC) Fund, and, if so, whether that benefit may be granted.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant alleges that he has recognized active military service in the Armed Forces of the United States.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a letter decision issued in March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that action, the RO again denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund on the basis that he had no valid military service.  The RO had previously denied this claim in June 2009, and the Board thereafter denied the claim in January 2011.  

Although the RO has considered the claim on a de novo basis, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 2011 decision, the Board determined that the appellant was not entitled to a one-time payment from the FVEC Fund.  The appellant requested reconsideration of that action, but his request was denied.

2.  The additional evidence associated with the appellant's claims file since the January 2011 Board decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the appellant's claim for possible benefits.

3.  The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSIONS OF LAW

1.  The Board decision of January 2011, which found that the appellant was not entitled to a one-time payment from the FVEC Fund, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2013). 

2.  New and material evidence has been presented sufficient to reopen the claim of whether the appellant has basic legal entitlement to a one-time payment from the FVEC Fund.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

3.  The appellant does not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.203 (2013); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable disposition on the claim to reopen, further discussion of the notice and assistance is not required.  

B.  New and Material Evidence

The appellant's claim for entitlement to a one-time FVEC benefits has been the subject of an adverse prior final decision by the Board.  Board decisions are final when issued, unless the Board Chairman orders reconsideration of the decision.  38 C.F.R. § 20.1100(a).  As a result, the claim may now be considered on the merits only if new and material evidence has been received since the last Board adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

Evidence is considered "new" if it was not previously submitted to agency decision makers; "material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

After the enactment of the legislation that brought about the FVEC Fund (see American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009)). the appellant submitted a claim for benefits to the RO.  In order to be eligible to receive monies from the Fund, it was required of the appellant to submit proof showing that he had active military service as a member of the armed Forces of the United States, to include service in the Philippine Commonwealth Scots or Recognized Guerilla Forces.  As such, as noted in his March 2009 application for benefits (see VA Form 21-4138(CF)), the appellant asserted he had served in the Commonwealth Army from June 1945 to April 1946.  He added this "service" was with the 1st Rpl. Co., 2nd Repl. Bn (PA), with the 27th MPC (PA).  

As noted by the Board in January 2011, submitted documents arguably addressing the question of qualifying service, based on assertions printed or otherwise written on those documents, included a copy of a processing and identification slip from the Headquarters 3rd Replacement Battalion, United States Armed Forces in the Far East, dated in June 1945; a discharge or reversion slip of the Headquarters 2nd Replacement Battalion, APO 70, dated "effective 5 April '46"; a United States Armed Forces, Pacific, "Clearance & Financeal (sic) Statement" dated in 1946; special orders "Number 78" of the Headquarters 2nd Replacement Battalion, APO 70, dated April 1946; a Commonwealth of the Philippines, Philippine Army form indicating that the appellant was "honorably discharged" in April 1946; a Republic of the Philippines, Ministry of National Defense, Camp General Emilio Aguinaldo, Quezon City, certification, dated in May 1981, of the appellant's place and date of birth, and of his service in the guerrilla forces; a Philippines Veterans Affairs Office certification, dated in November 1985, that the appellant served with the "Fil-Am Cavite Crla Forces," and was entitled to education benefits as approved in August 1947; and an April 1984 certification from The Administrator of Veterans Affairs, Philippines Veterans Affairs Office, verifying that the appellant had service with the "Fil-American" guerrilla forces from November 1942 to April 1946.

The National Personnel Records Center (NPRC) has been contacted by the Manila RO and asked to confirm the appellant's service.  NPRC informed the RO in August 2010 that it could not confirm that the appellant had any service as a member of the Philippine Commonwealth Army, including the Recognized Guerilla forces, in the service of the United States Armed Forces.  Based upon this information, the RO in June 2009 concluded that Filipino Veterans Equity Compensation benefits could not be granted because the appellant had not served in the Armed Forces of the United States.

The appellant was notified of the RO's denial and he appealed to the Board for review.  The Board examined and reviewed the records contained in the claims folder and then concluded that the RO's denial was proper and correct.  The appellant was notified of this decision but he did not file an appeal to the Court.  He did request reconsideration of the Board's January 2011, but this request was denied in March 2011.  The January 2011 Board decision is therefore final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 20.302, 20.1100. 

When the Board denied the appellant's claim, it based its decision on the appellant's statements, the records obtained from the Philippine Government, and the records submitted to, and received from, the NPRC.

Since then, the appellant has submitted additional documents.  Review of these show that they are mostly duplicates of documents which were available for the Board to review in January 2011.  One non-duplicate document, a photocopy of a diploma dated in August 1945 from the "Military Police Training School, Military Police Command, Philippine Army" was submitted to VA in November 2012.  It shows that the appellant completed military police training with the 27th MP Co. (PA).  This was new evidence indicating that he may have served in another unit or otherwise had qualifying service that might allow for FVEC benefits to be granted. 

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the January 2011 Board decision.  It is not cumulative in that is possibly substantiates a previously unestablished fact-that the appellant may have had service during World War II in a component of the Armed Forces of the United States.  This evidence is not cumulative and has not been previously seen and reviewed in toto by the VA.  It raises a reasonable possibility of substantiating the claim, inasmuch as triggered VA's duty to submit the evidence to NPRC for a redetermination of his service.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008); see Shade, (holding evidence would raise a reasonable possibility of substantiating the claim if it triggered the duty to provide an examination; this would be analogous to the duty to re-determine the appellant's service).

Hence, this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the appellant's claim is reopened.

Having reopened the claim, the Board will now consider the matter on the merits.  The Veteran is not prejudiced by the Board's consideration of the claim on the merits because the RO considered it on the merits on the rating action on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  FVEC Claim

On February 17, 2009, the President of the United States signed the American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund, providing one time payments to "eligible persons" in the amount of $9,000.00 (US dollars) for non-United States citizens, or $15,000 (US dollars) for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits under the laws administered by VA."  38 U.S.C.A. § 501(a)(1).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1)  the evidence is a document issued by the service department; (2)  the document contains needed information as to length, time and character of service; and (3)  in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b) (2013).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

Findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. at 532; see also Dacoron v. Brown, 4 Vet. App. 115 (1993).  

In May 2011, the appellant submitted a claim seeking to reopen a previously denied claim for entitlement to one-time payment from the FVEC Fund.  

Subsequently, in January 2012 the RO contacted the service department and requested further verification of the appellant's reported military service.  The RO forwarded to NPRC copies of all of the documents provided by the appellant.  In February 2012, NPRC once again responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  See Capellan, at 1381-82 (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review).  

In March 2012, the RO denied the appellant's claim on the basis that the service department had certified that he did not have the requisite military service to establish eligibility therefor.  The appellant appealed this determination.  The appellant essentially acknowledged, but did not admit, in his March 2013 notice of disagreement, that his name was not on the "Missouri" list (another name for the Approved Revised Reconstructed Guerrilla Roster of 1948).

As set forth above, the NPRC has on multiple occasions certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In total, during the course of the first appeal and now this appeal, NPRC has two times certified that the appellant had no service in the military components of the United States Armed Forces.  VA is bound by that certification.  It is parenthetically observed that the NPRC supplied similar findings in July 1994.  See VA Form 70-3101.  

The Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 (2013) as acceptable proof of service.

The documents submitted by the appellant do not contain the necessary information to establish entitlement to the benefit sought.  As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the FVEC Fund.  In any event, the Board notes that the service department has considered the information contained in that documentation and nonetheless repeatedly certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  Again, the Board is bound by this certification.  See Capellan, at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA").

As the service department has certified that the appellant did not have the requisite service to qualify him for payment from the FVEC Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The application to reopen the claim for basic entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is granted and, to that extent only, the appeal is granted.

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


